DETAILED ACTION
The present Office action is in response to the application filing on 01/05/2021 and the most recent Information Disclosure Statement filed on 01/06/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 8, 10, 11, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0063531 A1 (hereinafter “Hu”) in view of U.S. Publication No. 2018/0098066 A1 (hereinafter “Lee”).
Regarding claim 1, Hu discloses a method of video coding ([0002], l. 1, “video coding”) comprising: 5
inter-prediction processing of a first block of a video to generate predicted values for the first block, wherein the inter-prediction processing comprises subpixel interpolation filtering of reference samples of the first block ([0117], ll. 1-6, “MCU 82 and/or IBC unit 85 may also perform interpolation based on interpolation filters. MCU 82 and/or IBC unit 85 may use interpolation filters as used by video encoder 20 during encoding of the video blocks to calculate interpolated values for sub-integer pixels of reference blocks.” Note, any of the “video blocks” is a first block); and 
intra-prediction processing of a second block of the video to generate predicted values for the second block, wherein the intra-prediction processing comprises subpixel interpolation filtering 10of reference samples of the second block ([0117], ll. 1-6, “MCU 82 and/or IBC unit 85 may also perform interpolation based on interpolation filters. MCU 82 and/or IBC unit 85 may use interpolation filters as used by video encoder 20 during encoding of the video blocks to calculate interpolated values for sub-integer pixels of reference blocks.” Note, any of the “video blocks” is a second block and IBC is intra-block copy); 
wherein each of the inter-prediction processing of the first block and the intra-prediction processing of the second block further comprises: 
selecting a set of interpolation filter coefficients for the corresponding subpixel interpolation filtering according to a corresponding subpixel offset between integer reference 15sample positions and fractional reference sample positions ([0117], ll. 1-6, “MCU 82 and/or IBC unit 85 may also perform interpolation based on interpolation filters. MCU 82 and/or IBC unit 85 may use interpolation filters as used by video encoder 20 during encoding of the video blocks to calculate interpolated values for sub-integer pixels of reference blocks.” Note, the interpolation is for providing samples beyond an integer precision, see [0103] which discloses interpolating with 1/4 pixel and 1/8 pixel precision), 

Hu fails to expressly disclose wherein when a same subpixel offset is used in the intra-prediction processing and the inter-prediction processing, a same set of interpolation filter coefficients are selected for both the intra-prediction processing and the inter-prediction processing.
However, Lee discloses wherein when a same subpixel offset is used in the intra-prediction processing and the inter-prediction processing, a same set of interpolation filter coefficients are selected for both the intra-prediction processing and the inter-prediction processing ([0084], l. 1, “Many video codecs use a fixed interpolation filter.” Note, fixed interpolation filter is not content dependent and therefore given the same 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a fixed interpolation filter, as taught by Lee ([0084]), in Hu’s invention. One would have been motivated to modify Hu’s invention, by incorporating Lee’s invention, to reduce signaling overhead by not having to transmit the filter coefficients (Lee: [0143]).
Regarding claim 3, Hu and Lee disclose all of the limitations of claim 1, as outlined above. Additionally, Hu discloses wherein the inter-prediction processing is an intra block copy processing ([0102], ll. 17-18, “IBC may be considered to be a special case of inter prediction”).
Regarding claim 4, Hu and Lee disclose all of the limitations of claim 1, as outlined above. Additionally, Lee discloses wherein the sets of interpolation filtering coefficients used in the inter-prediction processing and the intra-prediction processing are fetched from a look-up table ([0097] Table 1; [0099] Table 2). The same motivation of claim 1 applies to claim 4.
Regarding claim 8, the limitations are the same as those in claim 1; however, written as a non-transitory computer-readable medium instead of a method. Therefore, the same rationale of claim 1 applies equally as well to claim 8. Additionally, Hu discloses “a non-transitory computer-readable medium having program code stored thereupon, which, when executed by one or more processing devices, cause the one or more processing devices to perform operations ([0036], “device may store instructions 
Regarding claim 10, the limitations are the same as those in claim 3; however, written as a non-transitory computer-readable medium instead of a method. Therefore, the same rationale of claim 3 applies equally as well to claim 10.
Regarding claim 11, the limitations are the same as those in claim 4; however, written as a non-transitory computer-readable medium instead of a method. Therefore, the same rationale of claim 4 applies equally as well to claim 11.
Regarding claim 15, the limitations are the same as those in claim 8. Therefore the same rationale of claim 8 applies equally as well to claim 15.
Regarding claim 17, the limitations are the same as those in claim 10. Therefore the same rationale of claim 10 applies equally as well to claim 17.
Regarding claim 18, the limitations are the same as those in claim 11. Therefore the same rationale of claim 11 applies equally as well to claim 18.
Claim 2, 5, 9, 12, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0063531 A1 (hereinafter “Hu”) in view of U.S. Publication No. 2018/0098066 A1 (hereinafter “Lee”), and further in view of U.S. Publication No. 2018/0176596 A1 (hereinafter “Jeong”).
Regarding claim 2, Hu and Lee disclose all of the limitations of claim 1, as outlined above. Hu and Lee fail to expressly disclose wherein the same selected set of filter coefficients are used for the subpixel interpolation filtering of chroma component of the reference samples of the first block in the inter- prediction processing and the subpixel interpolation filtering of luma component of the reference samples of the second block in the intra-prediction processing.
However, Jeong teaches wherein the same selected set of filter coefficients are used for the subpixel interpolation filtering of chroma component of the reference samples of the first block in the inter- prediction processing and the subpixel interpolation filtering of luma component of the reference samples of the second block in the intra-prediction processing ([0322], ll. 1-8, “Table 1 and Table 2 respectively show filter coefficients used in a luma component and a chroma component, for the luma component an 8-tap DCT-IF filter is used, and for the chroma component, a 4-tap DCT-IF filter is used. For the chroma component, a different filter may be applied according to a color format. In case of 4:2:0 of YCbCr, a filter shown in Table 2 may be applied. In case of 4:4:4, a filter shown in Table 1.” Note, interpolation filter in Table 1 is used for both luma and chroma when color format is 4:4:4).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used the same filter for luma and chroma, as taught by Jeong ([0322]), in Hu and Lee’s joint invention. One would have been motivated to modify Hu and Lee’s joint invention, by incorporating Jeong’s invention, to improve coding performance and efficiency (Jeong: [0002]).
Regarding claim 5, Hu and Lee disclose all of the limitations of claim 1, as outlined above. Hu and Lee fail to expressly disclose wherein a 4 tap filter is used for the subpixel interpolation filtering.
However, Jeong teaches wherein a 4 tap filter is used for the subpixel interpolation filtering ([0321] Table 2 is a 4-tap interpolation filter).

Regarding claim 9, the limitations are the same as those in claim 2; however, written as a non-transitory computer-readable medium instead of a method. Therefore, the same rationale of claim 2 applies equally as well to claim 9.
Regarding claim 12, the limitations are the same as those in claim 5; however, written as a non-transitory computer-readable medium instead of a method. Therefore, the same rationale of claim 5 applies equally as well to claim 12.
Regarding claim 16, the limitations are the same as those in claim 9. Therefore the same rationale of claim 9 applies equally as well to claim 16.
Regarding claim 19, the limitations are the same as those in claim 12. Therefore the same rationale of claim 12 applies equally as well to claim 19.

Allowable Subject Matter
Claims 6, 7, 13, 14, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STUART D BENNETT/Examiner, Art Unit 2481